    Case 1:19-cv-00660-MKB-SMG Document 95 Filed 08/27/20 Page 1 of 4 PageID #: 901




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           August 27, 2020




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          I have continued to receive call and videoconference log data from both
           parties. I have not held any mediation calls this week, but continue to have active
           discussions with the Federal Defenders, Inc. and their counsel and the government and
           representatives of the Metropolitan Detention Center (“MDC”) and Metropolitan
           Correctional Center (“MCC”).
Case 1:19-cv-00660-MKB-SMG Document 95 Filed 08/27/20 Page 2 of 4 PageID #: 902


                                                                                                      2

                    My communications with the Federal Defenders and the government
     focused on the following topics:

                      1.     The current status of in-person legal visitation at both institutions.

                     2.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

                   3.       The parameters of the completed site visit at the MDC and
     upcoming site visit to the MCC.

     II.      Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

              A.      MCC

                    According to the information I have from MCC, MCC scheduled 88 calls
     between August 19 and August 26, 2020. 1 79 calls were completed, seven were
     attempted but not completed, and two were not completed for unknown reasons. We are
     working with the institution to obtain more information about these calls. Federal
     Defenders did not report that there were any calls that have been pending for longer than
     48 hours. 2 Additionally, Federal Defenders report some technical issues this week.

              B.      MDC

                    According to the information I have from MDC, MDC scheduled 183 calls
     between August 20 and August 25, 2020. 3 157 calls were completed, nine were
     attempted but not completed, four were cancelled or rescheduled, and 13 were not
     completed for unknown reasons. We are working with the institution to obtain more
     information about these calls. The Federal Defenders report that 23 requests to schedule


     1
           The data from the MCC for this week includes some call logs from August 19, 2020
           that were not available by the time of filing of last week’s Twenty-First Mediation
           Status Report.
     2
           Federal Defenders submitted call and VTC overflow data for the MDC for the period
           between August 18 and August 25, 2020. Federal Defenders did not submit any
           overflow data for the MCC.
     3
           The MDC did not submit call log information for August 26, 2020. That data will be
           included in the report next week.
Case 1:19-cv-00660-MKB-SMG Document 95 Filed 08/27/20 Page 3 of 4 PageID #: 903


                                                                                               3

     calls were pending for more than 48 hours. Additionally, Federal Defenders report some
     technical issues this week.

                      The parties continue to discuss the issue of the overflow calls.

     III.      Videoconferencing

               A.     MCC

                    According to MCC records, there were 12 videoconferences scheduled to
     take place between August 19 and August 26, 2020. Eight were completed as scheduled
     and four were not completed for unknown reasons. We are working with the institution
     to obtain more information about these VTCs. Federal Defenders did not report that
     there were any VTC requests that have been pending for longer than 48 hours.
     Additionally, Federal Defenders report some technical issues this week.

               B.     MDC

                    According to MDC records, there were 48 videoconferences scheduled to
     take place between August 19 and August 25, 2020. 4 43 were completed as scheduled,
     four were attempted but not completed, and one was cancelled. Federal Defenders report
     that 11 requests to schedule VTCs were pending for more than 48 hours. Federal
     Defenders also report some privacy and technical issues this week. We will review these
     reports with the parties.

                      The parties continue to discuss the issue of the overflow VTCs.

     IV.       Site Visits

                    As noted in last week’s Report, members of the Mediation, plaintiff’s and
     government teams conducted a site visit to the MDC last week. Plaintiffs submitted
     requests and questions based upon that visit last week. This week the government
     provided responses to the issues raised. I will continue discussions with the parties on the
     issues raised. We are working to confirm the site visit to the MCC for next week.

                                               Respectfully,


                                                    /s/ Loretta E. Lynch
                                               Loretta E. Lynch


     cc:       Sean Hecker, Kaplan, Hecker & Fink
               Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)


     4
            The MDC did not submit videoconference log information for August 26, 2020. That
            data will be included in the report next week.
Case 1:19-cv-00660-MKB-SMG Document 95 Filed 08/27/20 Page 4 of 4 PageID #: 904


                                                                          4

          Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
          Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
          Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
          David Jones, U.S. Attorney’s Office (S.D.N.Y.)
